Bell, J.
1. “There is no provision of law for reviewing by writ of error an interlocutory order merely revoking or setting aside a temporary restraining order.” Carolina Portland dement Co. v. Jones, 162 Ga. 591 (134 S. E. 300) ; Barrett v. American Securities Co., 173 Ga. 57 (159 S. E. 866).
2. The only exception in this case is to an order dissolving a previous restraining order, and therefore the motion to dismiss the writ of error must be sustained.
*899No. 9602.
December 15, 1933.
H. Cliff Hatcher and Fleming & Fleming, for plaintiff.
Fullbright & Burney, for defendant.

Writ of error dismissed.


All the Justices concur, except Sill, J., absent for providential cause.